JUDGMENT
BE IT REMEMBERED that the above entitled action came on for trial in the High Court of American Samoa on August 29, 1939 at 9:00 A.M.; that said Court after hearing the evidence adduced therein did unanimously find the defendant, Imoa of Fagatogo, guilty of the murder of Serna as set out in Charge I of the Information filed against said Imoa in said action; that said Imoa was called before said Court on Tuesday, September 5,1939 and informed by said Court of its verdict in said action and was thereupon asked if he had anything to say why sentence should not be imposed upon him, whereupon he answered nothing showing good and sufficient cause why such sentence should not be pronounced, and
WHEREAS the Court allowed five days, after the rendition of such verdict, for the filing of a motion by said Imoa for a new trial, and
WHEREAS such five days have elapsed without any such motion being filed.
NOW THEREFOR IT IS CONSIDERED AND ADJUDGED by the said Court that said Imoa of Fagatogo be confined in the Jail at Fagatogo until Friday, November *7624, 1939, on which last-mentioned day he shall be taken from such Jail to the Customs House, Tutuila, American Samoa and there, between the hours of 10:00 A.M. and 4:00 P.M. of such last-mentioned day, be hanged by the neck until he is dead.
Pursuant to the provision contained in Section 43, 3(c) of the Codification of the Regulations and Orders for the Government of American Samoa the sentence of death herein pronounced against said Imoa of Fagatogo shall not be carried into execution until the Governor of American Samoa shall have issued his warrant in that behalf.
WITNESS our hands and the seal of said Court this 12th day of September 1939.